TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00204-CR


                                 Lucio Roy Atkinson, Appellant

                                                 v.

                                  The State of Texas, Appellee




             FROM THE 424TH DISTRICT COURT OF BURNET COUNTY
         NO. 46805, THE HONORABLE EVAN C. STUBBS, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due August 29, 2019. On counsel’s

motions, the time for filing was extended to December 2, 2019. Appellant’s counsel has now

filed a fourth motion, requesting that the Court extend the time for filing appellant’s brief.

We grant the motion for extension of time and order appellant to file a brief no later than

January 2, 2020. No further extension of time will be granted and failure to comply with this

order will result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of

the Texas Rules of Appellate Procedure.

               It is ordered on December 6, 2019.
Before Chief Justice Rose, Justices Triana and Smith

Do Not Publish




                                               2